DETAILED ACTION
This action is pursuant to the claims filed on 04/28/2020. Claims 1-14 are pending. A first action on the merits of claims 1-14 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 is/are objected to because of the following informalities:  
Claim 1 line 2; “to position on at least a portion of a groin area of a user” should read “to be positioned on at least a portion of a groin area of a user” or “configured to position on at least a portion of a groin area of a user” to increase clarity.
Claim 7 lines 1-2; “the first confined area rests over the portion of the groin area of the user…” should read “the first confined area is configured to rest over the portion of the groin area of the user…” to increase clarity and avoid any possible interpretations positively reciting a human organism.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the rechargeable batteries" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted as “one or more rechargeable batteries of the power source”.
Claim 12 recites the limitation "the distal end".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted as “a distal end”.
Claim 13 recites the limitation "the distal end".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted as “a distal end”.
Claim 14 recites the limitation "the tab".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted as “a tab”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Hammond (U.S. PGPub No. 2007/0016271).
Regarding claim 1, Hammond teaches a warmer device (fig 1 device 1), comprising: a sleeve having a first end and a second end to position on at least a portion of a groin area of a user (Fig 1 sleeve interpreted as section 2 with pockets 3a and 3b configured to be applied to a user’s groin area); a first confined area between the first and second end including at least one heat pad (Fig 1, portion extending from connector 7b to pocket 3b interpreted as first confided area between first (left) and second (right) ends; heat pad 4 configured to be in pocket 3b); a second confined area at the first end including a power source (second confined area interpreted as right side of device from 7a to pocket 3a; battery pack 5 in pocket 3a at first end), wherein the power source is configured to provide power to the heat pad (Fig 1 and [0071-0072]), and a control switch operatively coupled to the heat pad and power source ([0072] conventional switch used to turn electrical power on and off), wherein the control switch is configured to control operation of the device ([0072]).
Regarding claim 2, Hammond further teaches wherein the second end of the sleeve comprises at least one fastener member to secure the device onto the user (Fig 1, closing system 7b on second end of sleeve).
Regarding claim 3, Hammond further teaches wherein the second confined area is adapted to fold over and rest on at least a portion of the first confined area (Fig 1 first and second confined areas are adapted to fold over one another via connection of closing means 7a/7b).
Regarding claim 5, Hammond further teaches wherein the control switch is configured to turn on and turn off the device ([0072]).
Regarding claim 6, Hammond further teaches wherein the control switch is configured to control the heat applied to at least a portion of the groin area of a user ([0072] turning electric power on and off controls heat applied to user’s groin).
Regarding claim 7, Hammond further teaches wherein the first confined area rests over the portion of the groin area of the user (Fig 1 left side of device from 7b to spot heater pocket 3b is configured to rest over the groin area; [0090]) and the second confined area folds over an apparel being worn by the user to maintain a position of the first confined area (Fig 1, second confined area (right side of device) is configured to fold over apparel to connect to corresponding closing system 7a to maintain the device’s position).
Regarding claim 9, Hammond further teaches wherein the sleeve is a pouch-type sleeve (Fig 1 pockets 3a and 3b are pouches, thus device 1 is a pouch type sleeve).
Regarding claim 10, Hammond further teaches wherein the power source comprises one or more rechargeable batteries (Fig 1 battery charger 8 to charge battery 5; [0074]).
Regarding claim 11, Hammond further teaches one or more ports for charging the rechargeable batteries (Fig 1 and [0074], connector 9 connects to port of battery 5 to charge the battery).
Regarding claim 12, Hammond further teaches wherein the distal end of the sleeve is a flap (Fig 1, either end of device 1 can be interpreted as distal end both of which define respective flaps).
Regarding claim 13, Hammond further teaches a tab extending from the distal end (connecting means 7a or 7b are situated on a tab extending from the distal end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Ross (U.S. PGPub No. 2009/0228082).
Regarding claim 8, Hammond teaches the device of claim 1 as stated above.
Hammond is silent to the material of the sleeve.
In related prior art, Ross teaches a similar warming device (heating system of Figs 7-8) wherein the device is made of leather ([0049] discloses leather as a conventional material selection). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the sleeve of Hammond in view of Ross to incorporate leather to arrive at the device of claim 8. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of a well-known conventional material for heating garments to be worn by a person ([0049]).
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Bruder (U.S. PGPub No. 2011/0184502).
Regarding claim 4, Hammond teaches the control switch ([0072]). 
Hammond is silent to the location of the control switch on the device. 
In related prior art, Bruder teaches a similar heating device with a similar control switch (Fig 1 control switch 34 and [0024]) wherein the control switch may be located at any suitbale location in connection with the device ([0024]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control switch of Hammond in view of Bruder to incorporate the control switch at the second end of the sleeve to arrive at the device of claim 4. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the since applicant has not disclosed that location of the switch solves any stated problem or is for any particular purpose and doing so would amount to a simple rearrangement of parts. It has been held that claims which read on the prior art except with regard to the position of a starting switch would be unpatentable because shifting the position of the starting switch would not have modified the operation of the device. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Hammond teaches the control switch ([0072]) and tabs on the device (Fig 1 either end of device is defined by an extending tab). 
Hammond is silent to the location of the control switch on the device. 
In related prior art, Bruder teaches a similar heating device with a similar control switch (Fig 1 control switch 34 and [0024]) wherein the control switch may be located at any suitbale location in connection with the device ([0024]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control switch of Hammond in view of Bruder to incorporate the control switch on the tab of the sleeve to arrive at the device of claim 14. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the since applicant has not disclosed that location of the switch solves any stated problem or is for any particular purpose and doing so would amount to a simple rearrangement of parts. It has been held that claims which read on the prior art except with regard to the position of a starting switch would be unpatentable because shifting the position of the starting switch would not have modified the operation of the device. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794